﻿74.	 Mr. President, I offer you my warmest congratulations on your election as President of this Assembly. It is at once a notable mark of confidence in you personally and a timely acknowledgement of your country's standing in the world community.
75.	We welcome as new Members the Republic of Djibouti and the Socialist Republic of Viet Nam. New Zealand was privileged to be a sponsor of Viet Nam's application for membership. We did so not merely because of our belief in the value of universal membership of the United Nations, but because we regard the participation of Viet Nam as indispensable in the task of solving the pressing problems of South-East Asia. We look forward to developing a positive relationship with this dynamic State both within the United Nations system and in our direct bilateral dealings.
76.	This year's General Assembly, like its predecessors, confronts awesome problems which we human beings have created and which—we must believe—human beings have the intelligence to solve, if only we can summon the will and forge the consensus. Our Secretary-General has pinpointed the issues in his valuable report. Many of them have been with us for a long time. Others, as he notes, are new. All directly affect the peace, security and welfare of our fragile world community. Indeed, they are basic to its continued functioning and even to its continued existence.
77.	Whether the issue be the softening of the expensive and potentially deadly rivalry between the super-Power?;, whether it be the establishment of human justice for all the people of southern Africa and the Middle East, whether it be the imperative of a more just and workable international economic order, whether it be the conservation and orderly use of the resources of the sea and the sea-bed, whether it be the sensible management and sharing of the finite resources of this planet, whether it be the halting and reversal of the arms race-whatever the issue, all of us have a direct stake in the outcome. No one of us can opt out. All of us face the challenge; all of us will share the responsibility if we fail to find solutions and then uphold them in good faith.
78.	It would, of course, be naive to pretend that this body is an objective research institution or a philanthropic agency, or that national or regional interests are likely to be set aside, or that advances will be made except step by step through deals and compromises. That is the nature of national or international political institutions, of which this is one. We represent our constituents, and they have their interests and their aspirations, to which we must be responsive. But all of us, I think, can feel in our bones that in its economic, no less than its political, condition the world is not many steps away from chaos; and that for all of us the consequences of failure are so grave that, however intractable the problems, however elusive the solutions, we are called upon to make the effort to face them with seriousness and compassion. We are then in the area of attitudes. Attitudes determine political will, and without a shift of attitudes the indispensable consensus will continue to elude us.
79.	No issue calls more urgently for agreement among us than that of the more just and effective use of the world's economic resources. It is at our peril that we should ignore the fact that one third of our fellow beings are subsisting in conditions of destitution and mounting despair, that, after two decades of international consideration and some, but all too little, action, development problems have increased in magnitude, that, despite dozens of conferences, the relative position of the people of the developing countries has each year steadily deteriorated.
80.	in recently reviewing the decline in the terms of trade of countless which produce agricultural exports, and considering measures such as the supplementary financing facility established by the IMF, my Prime Minister made this observation:
"We cannot say to a poor country, 'We will pay you much less in relative terms for your goods than we used to pay, but you need not worry as we will lend you the balance at market rates of interest providing you take the steps to lower the standard of living of your people.' It is difficult," he said, "to cut what you haven't got."
81.	As an exporter of agricultural products, New Zealand has suffered greatly from declining terms of trade and, I might add, from the social burdens involved in adjusting to a greatly reduced income. We are therefore well placed to understand the far greater difficulties of the oil-deficient developing countries. We claim no special sympathy for New Zealand because we are well placed by comparison with most of the world's population. But our difficulties stem from causes similar to some of those which frustrate the developing world: declining terms of trade for countries which export agricultural goods and Increasing protectionism on the part of the affluent industrial countries. In many countries belts have already been tightened up to, and beyond, what is socially and politically acceptable. We must all think in terms not of palliatives but of fundamental shifts of attitudes and policies.
82.	In such a situation more attention must be given, not just to financing deficits and tightening the belt, but to enabling the primary producing and newly industrializing countries to increase their earnings. And this must involve facing squarely two fundamental questions, namely, the relationship between the prices of primary products and industrial goods, and the question of access to the markets of the affluent industrial countries of the world. These are political questions of the greatest importance, questions that must be tackled by those in whose power it lies to diminish both surpluses and deficits. And surely it must be obvious that for the rich, industrialized world to do so would be no more than enlightened self-interest. Could it not help to revitalize their faltering economies and to provide their societies with a renewed purpose and sense of direction?
83.	The problem is, of course, at the very essence of politics. It is the far from easy task of convincing electorates and, more specifically, of ensuring that special interest groups in those electorates are harnessed to wider national and international imperatives. We are convinced that most of the leaders of countries whose policies will determine the course of the world's economy, and the social and political ramifications of those policies, are aware of what must be done if the looming economic and political chaos is to be avoided. Their problem, and the problem of all in government, is to mobilize sufficient determination and creative leadership to change entrenched attitudes and to confront those interests which, however obsolete they may be, are nevertheless deeply entrenched in their national history and their political processes. But time is short, and it is running out.
84.	I have concentrated some attention on She responsibilities of the affluent market-economy nations, but it is not only their problem. It is the problem of all, regardless of ideology, regardless of economic system.
85.	There appears to be a general recognition that it is within the United Nations framework that the efforts of the international community to promote such action should be carried forward. The present session of the General Assembly has a special responsibility to put in hand preparations for a new international development strategy. The conclusions and agreements of the Paris Conference on International Economic Co-operation held earlier this year need to be followed up.
86.	New Zealand was not a participant at the Paris Conference. We have, however, welcomed the progress made, and my Government has now completed its study of the measures agreed at that Conference. We endorse the agreements reached, limited though these were, and will take up the debate in the various forums concerned on the topics left uncompleted.
87.	An important element in our efforts to promote development and greater equity in the distribution of the world's resources is, of course, international energy cooperation, with particular reference to the interests and needs of energy-deficient developing countries. We are encouraged that the Secretary-General has recently made proposals for such co-operation within the United Nations system, and we shall play our part in working out this concept in the course of this session and thereafter.
88.	It is now almost three years since the World Food Conference decided to establish an International Fund for Agricultural Development. The Fund represents a new approach to the age-old problem of world hunger-the pooling, on a hitherto unprecedented scale, of resources to be devoted exclusively to improving agriculture in developing countries. The Fund's initial pledging target of SI billion was achieved at the beginning of the year, and the Agreement establishing the Fund was thrown open for signature in February. New Zealand will formally ratify the agreement today. We look forward to its early entry into force and the fulfilment of initial pledges by donor countries so that operations may begin.
89.	New Zealand will also participate actively and constructively in the resumed session of the United Nations Negotiating Conference on a Common Fund under the Integrated Programme for Commodities. We earn our living by the export of primary produce, and therefore share the concern of developing countries that greater stability should be introduced into the commodity markets of the world.
90.	New Zealand is experiencing the most prolonged and deep-seated recession in its post-war economic history. This fact has sharpened our appreciation of the lot of developing countries. It has, however, circumscribed our ability to help those beyond our shores, but we remain pledged to the target of 0.7 per cent for official development assistance, and we shall move again towards that target as soon as our economic circumstances permit.
91.	In our interdependent world there are no issues that can be considered in isolation. The refashioning of the global economic system is closely linked to negotiating settlements in southern Africa and the Middle East, to halting the arms race, and to controlling and ultimately eliminating weapons of mass destruction. The more we can establish conditions of security and stability the more chance there is of securing the massive diversion of resources and the rearrangement of economic activity needed to reduce the unacceptable disparities that new exist among nations. How, then, do we address these problems?
92.	All of us agree that the situation in southern Africa is a tragedy, c tragedy compounded by intransigence and repression, a tragedy of expanding and enveloping dimensions. Change must come, and it will come. The question is not if, but how. Here, of course, there is less agreement.
93.	Some claim that armed struggle is the only way; and if intransigence persists they will, of course, be right. But it is a way that would extract a terrible price in human lives and suffering and would create bitter problems for the future.
94.	When the Anglo-American proposals on Rhodesia were announced, I said publicly that they offered the last chance for a peaceful settlement. If the Smith regime tosses this chance away it might buy itself a little time, but it can only be a time of tension and a time of knowing that the end will almost certainly be bloodshed in Salisbury and Bulawayo. I would urge the Smith regime to realize it, not only for their own sake,- but also for the sake of Zimbabwe as a whole.
95.	There has been some progress on Namibia. The southern African authorities have apparently recognized the futility of pressing ahead with the Turnhalle proposals and have accepted the need for elections on the basis of one man, one vote. The Maputo Conference showed them, if they needed any showing, that the international community is united in its demand that Namibia should be free and independent. But if there has been some progress, there remain formidable problems. One of the most taxing is that of Walvis Bay. There can be no question that any exclusion of Walvis Bay from Namibia would undermine that country's integrity and impede significantly its chances of building a viable economy.
96.	The gravest problems are those of South Africa. They are complex and deep-rooted. And they are on a huge scale. White South Africa remains to be convinced that it has no alternative but to accept fundamental changes of attitude. Even a society that is as inward-looking and as determined to go its own way as South Africa cannot survive alone. It is part of the world whether it likes it or not. If the rest of the world makes it clear that it will have nothing to do with
South Africa so long as it persists with its discriminatory policies, the pressure for change will sooner or later become irresistible.
97.	We in New Zealand have played our part in this process. We took part in the Lagos World Conference for Action against Apartheid and subscribed, without reservation, to the terms of the Lagos Declaration. We have minimal trade with South Africa and virtually no investment. We have supported the Swedish initiative calling for the ending of all new investment in South Africa. We have refused to contemplate any exchange of diplomatic representatives. My Government is actively discouraging sporting contacts. We support the United Nations Trust Fund for South Africa and the appeal for South African refugee students. We are opposed to the creation of the so-called "Bantustans"' which would seek to make black South Africans aliens in their own country. We have scrupulously observed the voluntary arms embargo and will give our full support to any proposal to establish a mandatory arms embargo in terms of the appropriate provisions of the Charter. We have taken a forthright stand in pressing for the release of political prisoners and in condemning the brutal treatment which has led to the unexplained deaths in confinement of more than one black leader-most recently Steven Biko. In short, we shall do all we can to bring about the atmosphere in which a just solution of the problems of racism and minority rule in South Africa might be achieved before a long, drawn-out and bloody armed struggle becomes inevitable.
98.	The Arab-Israeli dispute is another problem that threatens world peace. It is a dispute about which we have little direct knowledge and we are certainly not well placed to presume to offer any new ideas on how it can be resolved. Even so, it seems to us that certain things stand out. One is that Security Council resolutions 242(1967) and 338(1973) must continue to form the basis-for any settlement. We are obliged, therefore, to reject any attempt by one party to the dispute to pursue policies that are contrary to the principles laid down in resolution 242(1967). We believe that territory occupied by Israel must be returned.
99.	The second thing is that the Palestinian people have a right to a homeland, either as a separate State or as a part of a larger, Arab State. The precise boundaries of that homeland are a matter for negotiations by the parties directly concerned. But if there is to be a peace in the Middle East, the principle must be recognized. It does not derogate in any way from the fundamental right of Israel to exist as a sovereign, independent State within secure and recognized boundaries, free from threat by any acts of force, and indeed we believe that a final territorial settlement will confirm and help to protect that right.
100.	And, finally, it is imperative that negotiations begin soon. The longer a start is delayed, the greater the build-up of tension and the greater the chances of the outbreak of another war. Obviously, to be constructive, negotiations must include all the parties to the dispute, including the Palestinians, through their chosen representatives.
101.	In another long-standing dispute, that between North and South Korea, the resumption of early negotiations between the parties directly concerned is, in our view, an urgent requirement. My Government remains deeply concerned lest the tensions on the peninsula should lead, once again, to confrontation. It is our earnest hope that, during the pause in international deliberations on the problem, a peaceful solution can be found through negotiations between the two Korean parties. New Zealand hopes that all Governments which are in a position to encourage this peaceful means to a solution will use their influence accordingly.
102.	We have a deep concern also for the security and prosperity of South-East Asia. We therefore welcome the co-operative, constructive efforts of the countries of the region through the Association of South-East Asian Nations. ASEAN is a non-military association dedicated to the establishment of peace and stability in South-East Asia. Its leaders have made clear on many occasions their desire to promote friendship and understanding with their neighbours. We hope they will soon get a response. For our part we are glad to be associated with ASEAN in its efforts to improve the well-being of the people of this area.
103.	This same developing regional co-operation is to be found so in our own part of the world, the South Pacific. There, the South Pacific Forum, a group of ten States, five of which are represented in this Assembly, is the principal vehicle for co-operation and consultation. Two of the Forum's recent initiative deserve particular mention. In June it was agreed to establish a regional shipping line, the Pacific Forum Line. Ships are to be chartered to the Line by participating Governments and it will operate services within the region, commencing early next year. Sea transport, of course, is the key to economic development in the region and the Forum Line will open new possibilities.
104.	The second major initiative was the agreement of the Forum, at its most recent meeting in Papua New Guinea, to establish a fisheries agency to co-ordinate and develop protection and surveillance of fisheries within the economic zones of member countries. The proper control of this huge area, which in total is one of the largest in the world, is clearly beyond the capability of any one member country. By sharing their skills and knowledge, the members will be able to exploit their resources to the best advantage of all countries in the region. At the same time the establishment of exclusive economic zones in the South Pacific and of a regional fishing agency in no way diminishes the importance for the area of the early completion of the treaty on the law of the sea. It is our earnest hope that negotiations will result in an agreed text during 1978.
105.	Before I leave the subject of regional co-operation I should like to refer, very briefly, to the signing on 7 September in Washington of the Panama Canal Treaties. This is a significant advance which my Government welcomes. We see the agreements as a milestone for the principal parties, the United States and the Republic of Panama, for the Americas as a whole, and for countries as far flung as my own. The large volume of our trade which passes through the Canal causes us to take a positive interest in its security and efficiency. I warmly congratulate the Governments concerned.
106.	The protection and promotion of human rights is one of the basic purposes of the United Nations and next year will be the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights. New Zealand attaches great importance to the Universal Declaration and to the values enunciated in the International Covenants on Human Rights, the one covering political and civil rights, the other economic, social and cultural rights.
107.	Before formally committing ourselves to the Covenants we have sought to ensure that in every respect our laws and juridical system were capable of enforcing the obligations of those Covenants. This has been a lengthy task involving the drafting of new legislation. That task is now substantially completed. Enactment of this legislation will mean that our laws will sustain any scrutiny under the Covenants. I expect, therefore, that we will ratify both those Covenants, as well as the Convention on the Prevention and Punishment of the Crime of Genocide not later than 1978. Respect for human rights, for human dignity and the individual's fundamental freedoms have long had a central place in our traditions and values. Through this codification the law in fact will have caught up with our practice.
108.	In preparing for the ratification of the Covenants the New Zealand Government has drafted, and Parliament is expected to adopt during the current parliamentary session, a measure which will outlaw every kind of discrimination based on sex or religion. Racial discrimination is already contrary to New Zealand tradition, law and practice and New Zealand reports regularly to the Committee on the Elimination of Racial Discrimination. Under the new legislation a national commission of human rights will be established to deal with complaints of racial, religious or sexual discrimination. This legislation should facilitate New Zealand's signature and ratification of the draft Convention on the Elimination of Discrimination against Women when it is adopted—in the preparation of which New Zealand has taken an active part. We hope it will be completed and opened for signature at the present session of the Assembly.
109.	I have touched on a number of problems and I want now to turn to the most menacing of all-the arms race. No other issue before this Assembly creates greater hopes and engenders greater despair. The gap between our aspirations and our achievements frustrates and dispirits us, and that gap must be closed.
110.	There has been some progress. It is encouraging that at last serious negotiations have begun among three of the nuclear-weapon States on the content of a comprehensive test-ban treaty. This will provide the most effective restriction on vertical nuclear proliferation so far and is clearly the first priority. We hope that a generally accepted comprehensive test-ban treaty will have been drafted by the time the special session is held. No other development, in our judgement, would provide a happier augury for the success of that session. We do not consider acceptable to wait for technology to solve all the political problems confronting a test ban. This would be to wait indefinitely and perhaps for ever. The time for action is now.
111.	None of the great issues before this Assembly are capable of quick or simple solution. But we can make a start, and if the will is present we can move progressively and consistently to the settlement of our disputes, to the changing of attitudes and to the reconciliation of our differences. The New Zealand delegation approaches this session of the Assembly determined to work conscientiously towards that objective.
 

